DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 2/25/2021 is acknowledged.
Claims 1,12, and 22 are amended.
Claims 1-22 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4,8-10,12,13,15,16,21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20160119038) in view of Nam (US 20200008188).
Re claim 1:
Thomas discloses identifying a plurality of m strongest transmit beams from the base station (Fig.8 ref. Mobile determines the MB best basis function beams, and a phase value, for the MB best basis function beams); 
(Fig.8 ref. Mobile sends a copy of the RACH preamble phased by the appropriate value during the time the access point listens on each basis function beam); and 
sending the plurality of up to m times (Fig.8 ref. Mobile sends a copy of the RACH preamble phased by the appropriate value during the time the access point listens on each basis function beam and Para.[0059]  The mobile device then sends the RACH preamble, phased by the respective value, .alpha..sub.b, during the time that the access point is listening on the respective dominant M.sub.B beams).
Thomas does not explicitly disclose a plurality of different random access channel (RACH) preambles and different RACH opportunities.
Nam a plurality of different random access channel (RACH) preambles and different RACH opportunities (Para.[0010]  The first RA preamble and the second RA preamble may be different, and the first RA preamble and the second RA preamble may be concurrently transmitted in a same RACH occasion or in different RACH occasions that overlap in time).
Thomas and Nam are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include different preambles at different RACH opportunities as taught by Nam in order to improve multi-access technologies and telecommunication standards, power saving, and increasing reliability (Nam Para.[0004,0084]) and as an obvious variant of using the same preamble at the same RACH opportunity.


Re claim 2:
Thomas discloses where the multiple antenna system comprises a millimeter-wave wireless system (Para.[0040]  Embodiments of the invention relate to wireless communications and, in particular, may relate to RACH design for mmWave communication systems).
Re claim 3:
Thomas discloses (Para.[0047]  embodiments provide a feedback mechanism for the RACH which includes information on the "preferred beam" to use in the downlink direction and Fig.8 ref. Mobile sends a copy of the RACH preamble phased by the appropriate value during the time the access point listens on each basis function beam – where Nam discloses different preambles as discussed above).
Thomas does not explicitly disclose an optimal downlink transmit beam is generated using the relative weight identified.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the optimal downlink transmit beam in Thomas would use the identified weights in order to orient the transmission for proper transmission and reception between the base station and mobile.
Thomas does not explicitly disclose exchanging one or more subsequent downlink messages to establish a connection between the user equipment device and base station.
Nam discloses exchanging one or more subsequent downlink messages to establish a connection between the user equipment device and base station (Para.[0006]  a random access (RA) procedure may be performed in order for a user equipment (UE) to acquire uplink timing synchronization and/or establish connection with a base station and Fig. 4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include exchange messages to establish a connection as taught by Nam in order to improve multi-access technologies and telecommunication standards, power saving, and increasing reliability (Nam Para.[0004,0084]) and as an obvious variant of using the same preamble at the same RACH opportunity.
Re claim 4:
Thomas measuring power levels for (Para.[0048]  Also, M.sub.B may be determined as the M.sub.B basis function beams whose pilot signals were received by the mobile device with the highest power).
Thomas does not explicitly disclose measuring each transmit beam.
Nam discloses measuring each transmit beam (Para.[0089]  The UE 404 may receive the beamformed signal from the base station 402 in one or more receive directions 404a, 404b, 404c, 404d. In some configurations, the UE 404 may measure a respective signal strength (e.g., an RSRP) for each of the received beamformed signals).
Thomas and Nam are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include measuring each beam as taught by Nam in order to improve multi-access technologies and telecommunication standards, power saving, and increasing reliability (Nam Para.[0004,0084]) and as an obvious variant of using the same preamble at the same RACH opportunity.
Re claim 8:
Thomas discloses (Para.[0047]  embodiments provide a feedback mechanism for the RACH which includes information on the "preferred beam" to use in the downlink direction and Fig.8 ref. Mobile sends a copy of the RACH preamble phased by the appropriate value during the time the access point listens on each basis function beam – where Nam discloses different preambles as discussed above).
Thomas does not explicitly disclose an optimal downlink transmit beam is generated using the relative weight identified.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the optimal downlink transmit beam in Thomas would use the identified weights in order to orient the transmission for proper transmission and reception between the base station and mobile.
Thomas does not explicitly disclose receiving a RACH response.
Nam discloses receiving a RACH response (Fig. 4 ref. 432a and 432b RAR).
Thomas and Nam are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include exchange messages to establish a connection as taught by Nam in order to improve multi-access technologies and telecommunication standards, power saving, and increasing reliability (Nam Para.[0004,0084]) and as an obvious variant of using the same preamble at the same RACH opportunity.


Re claim 9:
Thomas discloses (Para.[0047]  embodiments provide a feedback mechanism for the RACH which includes information on the "preferred beam" to use in the downlink direction and Fig.8 ref. Mobile sends a copy of the RACH preamble phased by the appropriate value during the time the access point listens on each basis function beam).
Thomas does not explicitly disclose an optimal downlink transmit beam is generated using the relative weight identified.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the optimal downlink transmit beam in Thomas would use the identified weights in order to orient the transmission for proper transmission and reception between the base station and mobile.
Thomas does not explicitly disclose receiving a RACH response.
Nam discloses receiving a RACH response (Fig. 4 ref. 432a and 432b RAR).
Thomas and Nam are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include exchange messages to establish a connection as taught by Nam in order to improve multi-access technologies and telecommunication standards, power saving, and increasing reliability (Nam Para.[0004,0084]) and as an obvious variant of using the same preamble at the same RACH opportunity.
Re claim 10:
Thomas discloses (Para.[0047]  embodiments provide a feedback mechanism for the RACH which includes information on the "preferred beam" to use in the downlink direction and Fig.8 ref. Mobile sends a copy of the ).
Thomas does not explicitly disclose an optimal downlink transmit beam is generated using the relative weight identified.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the optimal downlink transmit beam in Thomas would use the identified weights in order to orient the transmission for proper transmission and reception between the base station and mobile.
Thomas does not explicitly disclose receiving one or more downlink transmissions on.
Nam discloses receiving one or more downlink transmissions on (Fig. 4 ref. 432a and 432b RAR and Para.[0151]  In certain other aspects, the first RAR and the second RAR may be received in a same RAR window. For example, referring to FIG. 5E, the beam (not illustrated in FIG. 5E) for each RAR transmission may be quasi-collocated with the DL RS associated with the corresponding PRACH resource of the associated PRACH transmission).
Thomas and Nam are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include receiving downlink transmissions as taught by Nam in order to improve multi-access technologies and telecommunication standards, power saving, and increasing reliability (Nam Para.[0004,0084]) and as an obvious variant of using the same preamble at the same RACH opportunity.

Re claim 12:
Thomas discloses generating an optimal downlink transmit beam with the first user equipment device (Para.[0047]  embodiments provide a feedback mechanism for the RACH which includes information on the "preferred beam" to use in the downlink direction and Fig.8 )
based on a plurality of m strongest transmit beams and relative weights identified in a plurality of up to m times from the first user equipment device (Fig.8 ref. Mobile determines the MB best basis function beams, and a phase value, for the MB best basis function beams and ref. Mobile sends a copy of the RACH preamble phased by the appropriate value during the time the access point listens on each basis function beam and Para.[0059]  The mobile device then sends the RACH preamble, phased by the respective value, .alpha..sub.b, during the time that the access point is listening on the respective dominant M.sub.B beams); and 
(Para.[0047]  embodiments provide a feedback mechanism for the RACH which includes information on the "preferred beam" to use in the downlink direction).
Thomas does not explicitly disclose an optimal beam is generated using the relative weight identified.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the optimal beam in Thomas would use the identified weights in order to orient the transmission for proper transmission and reception between the base station and mobile.
As shown above, Thomas discloses determining a preferred beam for a transmission in the downlink direction.  However, Thomas does not explicitly disclose sending a downlink transmission and Thomas does not explicitly disclose a plurality of different random access channel (RACH) preambles.

Nam discloses sending a downlink transmission (Fig.4 ref. 432a and 432b RAR);
a plurality of different random access channel (RACH) preambles and different RACH opportunities (Para.[0010]  The first RA preamble and the second RA preamble may be different, and the first RA preamble and the second RA preamble may be concurrently transmitted in a same RACH occasion or in different RACH occasions that overlap in time).
Thomas and Nam are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include sending downlink transmissions and different preambles at different RACH opportunities as taught by Nam in order to improve multi-access technologies and telecommunication standards, power saving, and increasing reliability (Nam Para.[0004,0084]) and as an obvious variant of using the same preamble at the same RACH opportunity.
Re claim 13:
Thomas discloses where the base station generates the optimal downlink transmit beam by adjusting and combining the plurality of m strongest transmit beams based on relative weights identified in the plurality of up to m different RACH preambles (Para.[0066]  In addition, it is noted that the gain and phase values for the dominant M.sub.B beams may be fed back to the access point so that the base station could determine the optimal RF beamformer to use with that mobile device and Para.[0047]  embodiments provide a feedback mechanism for the RACH which includes information on the "preferred beam" to use in the downlink direction and Fig.8 ref. Mobile sends a copy of the RACH preamble phased by the appropriate value during the ).
As shown above, Thomas discloses a mobile sending a plurality of strongest beams and relative weight values in order for the base station to determine the optimal RF beamformer.  Thomas does not provide all the details of the optimal RF beam and therefore does not explicitly disclose forming the optimal beam includes adjusting and combining the strongest beams based on relative weights.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that forming the optimal beam would include adjusting and combining the strongest beams based on the relative weights because the strongest beams and weights are fed back from the mobile in order to allow the base station to form the optimal downlink transmission.
Re claim 15:
Thomas does not explicitly disclose where the downlink transmission comprises a downlink RACH response or one or more subsequent downlink transmissions.
Nam discloses where the downlink transmission comprises a downlink RACH response or one or more subsequent downlink transmissions (Fig. 4 ref. 432a and 432b RAR and Para.[0151]  In certain other aspects, the first RAR and the second RAR may be received in a same RAR window. For example, referring to FIG. 5E, the beam (not illustrated in FIG. 5E) for each RAR transmission may be quasi-collocated with the DL RS associated with the corresponding PRACH resource of the associated PRACH transmission).
Thomas and Nam are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include a downlink RACH response as taught (Nam Para.[0004,0084]) and as an obvious variant of using the same preamble at the same RACH opportunity.
Re claim 16:
Thomas discloses where generating the optimal downlink transmit beam comprises processing the received plurality of up to m different RACH preambles to deduce the plurality of m strongest transmit beams and weights and (Para.[0066]  In addition, it is noted that the gain and phase values for the dominant M.sub.B beams may be fed back to the access point so that the base station could determine the optimal RF beamformer to use with that mobile device and Para.[0047]  embodiments provide a feedback mechanism for the RACH which includes information on the "preferred beam" to use in the downlink direction and Fig.8 ref. Mobile sends a copy of the RACH preamble phased by the appropriate value during the time the access point listens on each basis function beam – where phase is weight and where Nam discloses different preambles as discussed above).
Thomas does not explicitly disclose to compute a beam direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a beam direction is computed because the system of Thomas uses beamforming and thus an optimal beam selection would have a certain beam direction.


Re claim 21: 
Thomas discloses receiving one or more uplink transmissions on an optimal uplink receive beam generated from identifying the plurality of m strongest transmit beams and relative weights identified from the plurality of up to m different RACH preambles (Fig.8 ref. ).
Re claim 22:
Thomas discloses a wireless access node (AN) comprising a first multiple antenna subsystem and first beamformer subsystem connected to and configured by a first digital controller to wirelessly make initial access (Fig.10a is an access node and Fig.3 is an antenna subsystem)
by transmitting a plurality of synchronization signal (Fig.8 and Para.[0059]  First, the access point sends training (pilots) from each of the basis function beams. This training could be part of another message, such as broadcast control (BCH) or the synchronization channel); and 
a wireless device (WD) comprising a second multiple antenna subsystem and second beamformer subsystem connected to and configured by a second digital controller (Fig.10b is a wireless device and Fig.3 is an antenna subsystem and Para.[0016]  Another embodiment is directed to a computer program, embodied on a non-transitory computer readable medium, the computer program configured to control a processor to perform a process)
to identify a plurality of m strongest transmit beams from the AN (Fig.8 ref. Mobile determines the MB best basis function beams, and a phase value, for the MB best basis function beams),
generate a plurality of m random access channel (RAC-I) preambles to identify the plurality of m strongest transmit beams (Fig.8 ref. Mobile sends a copy of the RACH preamble phased by the appropriate value during the time the access point listens on each basis function beam), and 
times (Fig.8 ref. Mobile sends a copy of the RACH preamble phased by the appropriate value during the time the access point listens on each basis function beam and Para.[0059]  The mobile device then sends the RACH preamble, phased by the respective value, .alpha..sub.b, during the time that the access point is listening on the respective dominant M.sub.B beams);
where the wireless AN is configured to send (Para.[0047]  embodiments provide a feedback mechanism for the RACH which includes information on the "preferred beam" to use in the downlink direction and Fig.8 ref. Mobile sends a copy of the RACH preamble phased by the appropriate value during the time the access point listens on each basis function beam).
Thomas does not explicitly disclose an optimal beam is generated using the relative weight identified.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the optimal beam in Thomas would use the identified weights in order to orient the transmission for proper transmission and reception between the base station and mobile.
Thomas does not explicitly disclose synchronization signal blocks (SSB); the wireless AN sends a RACH response which is directionally aligned with the WD; and a plurality of different random access channel (RACH) preambles and different RACH opportunities.
Nam discloses synchronization signal blocks (SSB); the wireless AN sends a RACH response which is directionally aligned with the WD (Para.[0081]  a UE may identify an SSB );
a plurality of different random access channel (RACH) preambles and different RACH opportunities (Para.[0010]  The first RA preamble and the second RA preamble may be different, and the first RA preamble and the second RA preamble may be concurrently transmitted in a same RACH occasion or in different RACH occasions that overlap in time).
Thomas and Nam are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include a SSB, sending a RACH response, and different preambles at different RACH opportunities as taught by Nam in order to improve multi-access technologies and telecommunication standards, power saving, and increasing reliability (Nam Para.[0004,0084]) and as an obvious variant of using the same preamble at the same RACH opportunity.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Nam as applied to claim 1 above, and further in view of Kim (US 20190289640).
Re claim 5:
As discussed above, Thomas in view of Nam meets all the limitations of the parent claims.

Kim discloses where generating the plurality of up to m different RACH preambles comprises generating, for each RACH preamble, a sequence (Para.[0162]  At this time, as described in the Embodiment 1, one or more multi-RACH sequences may be used for one or more multi-RACH preambles when a RACH search taking beam directionality into account is needed  and Para.[0183]  The transmitter 1130 may be configured to transmit sequentially one or more multi-RACH preambles using one or more multi-RACH sequences – where Nam discloses different preambles as discussed above).
Kim does not explicitly disclose a sequence ID.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a sequence ID is included in order to allow the base station to properly identify the sequence being used.
Thomas and Kim are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include using a preamble from a set of reserved multi-beam preambles as taught by Kim in order to perform multi-beam uplink and acquire beam directionality (Kim Para.[0114]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Nam as applied to claim 1 above, and further in view of Jia (US 20190200397).
Re claim 6:

Thomas discloses where each of the plurality of up to m different RACH preambles corresponds (Fig.8 ref. Mobile sends a copy of the RACH preamble phased by the appropriate value during the time the access point listens on each basis function beam – where Nam discloses different preambles as discussed above).
Thomas does not explicitly disclose preamble corresponds uniquely to a beam.
Jia discloses preamble corresponds uniquely to a beam (Para.[0013]  A preamble signal of a beam may uniquely determine the beam).
Thomas and Jia are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include a preamble corresponding uniquely to a beam as taught by Jia in order to increase a success rate at which a terminal access a network (Jia Para.[0007]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Nam as applied to claim 1 above, and further in view of Deng (US 20190104549).
Re claim 7:
As discussed above, Thomas in view of Nam meets all the limitations of the parent claims.
Thomas does not explicitly disclose where the measured received power levels of the plurality of up to m different RACH preambles at the base station are used to determine the 
Deng discloses where the measured received power levels of the plurality of up to m different (Para.[0348]  The mWTRU may calculate the beamforming weights of each transmit beam based on the angle of departure of the PRACH transmission and the determined reference signal power and Para.[0295]  The mWTRU may derive a path loss specific to the selected RA set using measured downlink transmit control or measure beam quality metric for example, energy, RSRP, RSSI, etc., antenna gain offset, and the downlink transmit control or measurement beam transmit power – where Nam discloses different preambles as discussed above).
As shown above, Deng discloses a WTRU measuring received power levels and determining relative weights for a transmit beam based on the determined weights.  Deng does not explicitly disclose the measured power level of RACH preambles at the base station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious variant of performing measurements on downlink transmissions for determining weights for an uplink transmission to perform measurements on uplink RACH preambles for determining weights at a base station for downlink transmissions (as also shown in Raghavan US 20200052756 Para[0077]).
Thomas and Deng are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include determining beam weights used measured power as taught by Deng in order to mitigate against radio link interruptions (Deng Para.[0003]).

Claims 11,19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Nam as applied to claims 1 and 12 above, and further in view of Narasimha (US 20180368189).
Re claim 11:
As discussed above, Thomas in view of Nam discloses the parent claim.
Thomas discloses (Para.[0047]  embodiments provide a feedback mechanism for the RACH which includes information on the "preferred beam" to use in the downlink direction and Fig.8 ref. Mobile sends a copy of the RACH preamble phased by the appropriate value during the time the access point listens on each basis function beam).
Thomas does not explicitly disclose an optimal beam is generated using the relative weight identified.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the optimal beam in Thomas would use the identified weights in order to orient the transmission for proper transmission and reception between the base station and mobile.
Thomas does not explicitly disclose transmitting one or more uplink transmissions to the base station on an optimal uplink receive beam.
Narasimha discloses transmitting one or more uplink transmissions to the base station on an optimal uplink receive beam (Abstract The UE receives the RAR and transmits a message using the transmit beam of the preferred PRACH signal and the uplink resource allocation and Para.[0077]  Different weights 182(1)-182(8) are applied to transmissions from the antenna ).
Thomas and Narasimha are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include an uplink transmission on an optimal beam as taught by Narasimha in order to overcome high path-loss (Narasimha Para.[0006]).
Re claim 19:
As discussed above, Thomas in view of Nam discloses the parent claim.
Thomas discloses where generating the optimal downlink transmit beam comprises using the plurality of m strongest transmit beams and relative weights identified in the plurality of up to m different RACH preambles (Para.[0066]  In addition, it is noted that the gain and phase values for the dominant M.sub.B beams may be fed back to the access point so that the base station could determine the optimal RF beamformer to use with that mobile device and Para.[0047]  embodiments provide a feedback mechanism for the RACH which includes information on the "preferred beam" to use in the downlink direction and Fig.8 ref. Mobile sends a copy of the RACH preamble phased by the appropriate value during the time the access point listens on each basis function beam – where Nam discloses different preambles as discussed above).
As shown above, Thomas discloses a mobile sending weights and the strongest beams in order for the base station to generate the preferred beam.  Thomas does not provide all the details of the resulting optimal RF bean and therefore does not explicitly disclose adjusting the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that forming the optimal beam would include adjusting beamformer weights to form a single downlink beam that is directionally aligned with the first user equipment device because in a beamforming environment, the beam should be aligned between the base station and mobile in order to have the best transmission/reception quality and adjusting the beam includes adjusting the weight of the beam.
Narasimha explicitly shows adjusting weights to form a single optimal downlink beam (Fig.3 ref. 518 Base station transmits RAR, indicating preferred PRACH signal and uplink resource allocation and Para.[0077]  Different weights 182(1)-182(8) are applied to transmissions from the antenna elements to obtain a desired antenna pattern. As appreciated, the weights may be adjusted as necessary to obtain the desired antenna patterns).
Thomas and Narasimha are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include adjusting a weight as taught by Narasimha in order to overcome high path-loss (Narasimha Para.[0006]).
Re claim 20:
As discussed above, Thomas in view of of Nam and Narasimha discloses the parent claim.
Thomas does not explicitly disclose where sending the downlink transmission comprises sending a downlink RACH response on the single optimal downlink beam.
Narasimha further discloses where sending the downlink transmission comprises sending a downlink RACH response on the single optimal downlink beam (Fig.3 ref. 518 Base station transmits RAR, indicating preferred PRACH signal and uplink resource allocation and Para.[0077]  Different weights 182(1)-182(8) are applied to transmissions from the antenna elements to obtain a desired antenna pattern. As appreciated, the weights may be adjusted as necessary to obtain the desired antenna patterns).
Thomas and Narasimha are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include sending a downlink RACH response on the optimal beam as taught by Narasimha in order to overcome high path-loss (Narasimha Para.[0006]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Nam as applied to claim 12 above, and further in view of Zhang (US 20180248604).
Re claim 14:
As discussed above, Thomas in view of Nam meets all the limitations of the parent claims.
Thomas discloses where the base station sends the downlink transmission (Para.[0066]  In addition, it is noted that the gain and phase values for the dominant M.sub.B beams may be fed ).
Thomas does not explicitly disclose a RACH response. 
Narasimha discloses a RACH response (Fig.3 ref. 518 Base station transmits RAR, indicating preferred PRACH signal and uplink resource allocation and Para.[0077]  Different weights 182(1)-182(8) are applied to transmissions from the antenna elements to obtain a desired antenna pattern. As appreciated, the weights may be adjusted as necessary to obtain the desired antenna patterns).
Thomas and Narasimha are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include a RACH response as taught by Narasimha in order to overcome high path-loss (Narasimha Para.[0006]).
Thomas does not explicitly disclose a transmit power which is weighted by relative weights.
Zhang discloses a transmit power which is weighted by relative weights (Para.[0167]  Optionally, the directional beam weight vector may be further used to control transmit power of the directional beam).
Thomas and Zhang are analogous because they both pertain to data communications.
(Zhang Para.[0006]).

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Nam as applied to claim 12 above, and further in view of Zhang and Li (US 20140177607).
Re claim 17:
As discussed above, Thomas in view of Nam meets all the limitations of the parent claims.
Thomas discloses where generating the optimal downlink transmit beam comprises using the plurality of m strongest transmit beams and relative weights identified in the plurality of up to m different RACH preambles (Para.[0066]  In addition, it is noted that the gain and phase values for the dominant M.sub.B beams may be fed back to the access point so that the base station could determine the optimal RF beamformer to use with that mobile device and Para.[0047]  embodiments provide a feedback mechanism for the RACH which includes information on the "preferred beam" to use in the downlink direction and Fig.8 ref. Mobile sends a copy of the RACH preamble phased by the appropriate value during the time the access point listens on each basis function beam – where Nam discloses different preambles as discussed above).
Thomas does not explicitly disclose to set a transmit power level for each of the m strongest transmit beams that are balanced to be proportional to a corresponding received 
Li discloses to set a transmit power level for each of the m strongest transmit beams that are balanced to be proportional to a corresponding received power measure at the first user equipment device, thereby forming a plurality of optimal downlink beams that collectively are directionally aligned with the first user equipment device (Fig.22 ref. 2230 RA Response and Para.[0305]  The BS can also choose some or all of these multiple DL TX beams that the UE prefers in the most recent set of preferred DL TX beams by the UE and Para.[0133]  UE's TX power plus UE's TX antenna gain minus the path loss plus the BS RX antenna gain should be no less than some threshold and Para.[0250]  The BS can also send 1610 the system information to the UEs containing, e.g., BS-type, the BS TX power, EIRP (effective isotropic radiation power) and the like. A mapping function from the system information to the method that the UE should use for the feedback in random access procedure can be defined. The mapping function can be the same or different for the case that BS's RX and TX beams are calibrated and the non-calibrated case. The UE and the BS use the same mapping function – where this addresses intended use and descriptive language).
Thomas and Li are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to set power levels so that beams are balances and proportional to corresponded power at a mobile as taught by Li in order to perform adaptive random access in a wireless network with a large number of antennas (Li Para.[0004]).
Thomas in view of Li does not explicitly disclose weights to set a transmit power level.
Zhang discloses weights to set a transmit power level (Para.[0167]  Optionally, the directional beam weight vector may be further used to control transmit power of the directional beam).
Thomas and Zhang are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include transmit power based on a weight as taught by Zhang in order to resolve limited network capacity (Zhang Para.[0006]).
Re claim 18:
Li discloses where sending the downlink transmission comprises sending a downlink RACH response on each of the m strongest transmit beams (Fig.22 ref. 2230 RA Response).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,12, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471